12/08/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 20-0546


                                         DA 20-0546
                                                                        F



 JOSEPH H. SCHMAUS,                                                 DEC U 8 2020
                                                                  Bowen Greenwood
              Plaintiff and Appellant,                          Clerk of Supreme Court
                                                                   State of Montana

       v.                                                          ORDER

 CX RANCH,LLP,

              Defendant and Appellee.



       Appellee CX Ranch, LLP moves for dismissal of this appeal because a final
judgment has not yet been entered. Appellant Joseph H. Schmaus responds in opposition,
arguing he has appealed front a final judgment.
       CX Ranch notes that the Montana Rules of Appellate Procedure provide a "final
judgment . . . includ[es] any necessary determination of the amount of the costs and
attorney fees awarded or sanction imposed." M.R. App. P. 4(1). CX Ranch explains that
while the Broadwater County District Court issued an Order on Motion to Dismiss granting
its motion on November 12, 2020, the court also granted its motion for its litigation and
attorney fees, which determination has not yet been made because the appeal deprived the
court from jurisdiction. Schmaus argues in response that the District Court deemed the
motion to dismiss as a motion for summary judgment and rendered a final, appealable
judgment, not an interlocutory order.
       Upon review, we conclude that this appeal is prematurely before this Court. There
is not a final judgment, pursuant to M. R. App. P. 4(1)(a) and 6(1), and the District Court
needs an opportunity to issue an order assessing costs and attorney fees. We routinely
dismiss appeals to permit this determination to be made. Schmaus retains a right to appeal
upon entry of a final judgment. Therefore,
       IT IS ORDERED that CX Ranch's Motion to Dismiss Appcal is GRANTED and
this appeal is DISMISSED without prejudice.
       The Clerk of the Supreme Court is directed to close this case as of the date of this
Order and to issue rernittitur.
       The Clerk also is directed to provide a copy of this Order to the Honorable Judge
Mike Menahan, First Judicial District Court; to Valerie J. Hornsveld, Clerk of District
Court, Broadwater County, under Cause No. ADV-2020-31; to counsel of record, and to
Joseph H. Schrnaus personally.
       DATED this          day of December, 2020.



                                                              Chief Justice


                                                                          e




                                                    6Q=.1           1 2JA-L-




                                                     L/776124/144
                                                           Justices